ALVIN B. RUBIN, Circuit Judge,
concurring:
While the opinion in King v. Lynaugh 1 has been vacated, I continue to believe that the opinion was correct. This case, however, is different. In King some jurors might have harbored the impression that a defendant sentenced to life imprisonment would become eligible for release from prison within a few years by some type of clemency. Byrne’s trial court twice instructed the jury that life imprisonment meant life without probation, parole, or suspension. In addition, the second time Byrne’s counsel suggested to the jury that “life meant life,” the court allowed the suggestion to stand.

. 828 F.2d 257, reh’g en banc granted, 828 F.2d 269 (5th Cir.1987).